Citation Nr: 0733286	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  02-15 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to undiagnosed illness or other qualifying, 
chronic disability, pursuant to 38 U.S.C. § 1117.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from October 1982 to 
May 1992.  The veteran served in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In December 2004, a Veterans Law Judge granted the veteran's 
motion to advance the appeal on the Board's docket pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

In August 2006, the Board denied the veteran's claim for 
service connection for a low back disorder and remanded the 
claim for service connection for a respiratory disorder to 
include as due to undiagnosed illness or other qualifying, 
chronic disability, pursuant to 38 U.S.C. § 1117.  Following 
additional development of the record, the Appeals Management 
Center (AMC) continued the previous denial of the veteran's 
claim and returned this matter to the Board.  


FINDINGS OF FACT

1.  While on active duty, the veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  

2.  A report of March 2007 VA examination reflects that the 
veteran declined to undergo a pulmonary function test (PFT) 
needed to assess his claimed respiratory disability and/or 
symptoms of shortness of breath; he has not shown good cause 
for his unwillingness to undergo a PFT.  

3.  The competent medical evidence does not relate any 
current respiratory disability to the veteran's period of 
active service.  

4.  The veteran's shortness of breath has not manifested 
itself to a degree of 10 percent or more under VA's Schedule 
of disability ratings.  


CONCLUSION OF LAW

The veteran does not have a respiratory disability or 
symptoms of disability that is the result of disease or 
injury incurred in or aggravated during active military 
service, to include as due to undiagnosed illness or other 
qualifying, chronic disability.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (1998 and 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim of service 
connection for a respiratory disorder to include as due to 
undiagnosed illness or other qualifying, chronic disability, 
pursuant to 38 U.S.C. § 1117, has been accomplished.  

In this respect, through August 2004 and August 2006 notice 
letters, VA notified the veteran of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the basis for the denial of 
his claim.  After each, he was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, VA notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted VA to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in his possession pertinent to his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  In April 2007, the RO provided the veteran notice with 
respect to effective dates and rating criteria provisions.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
The Board notes, however, that no questions with respect to a 
current rating and/or effective date are currently before the 
Board on appeal.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Identified medical records pertinent to the 
veteran's claim have been obtained, and the veteran has been 
provided VA medical examinations.  Otherwise, neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

The Board notes that in its August 2006 remand order, it 
requested that the veteran be scheduled to undergo a VA 
respiratory examination.  In particular, the remand order 
noted that, "All appropriate testing should be conducted and 
all clinical findings should be reported in detail."  
Furthermore, "After undertaking any other development deemed 
appropriate . . ." the veteran's claim was to be 
readjudicated.  In an August 2007 supplemental statement of 
the case (SSOC), the AMC notified the veteran that his claim 
was being denied in part due to the fact that, as noted 
above, he had been unwilling to undergo a PFT at the time of 
the March 2007 VA examination.  The veteran has not responded 
to the August 2007 SSOC nor has he otherwise indicated that 
he would be willing to report for a PFT.  

The veteran's representative has requested that the veteran's 
claim be remanded by the Board because the veteran was not 
provided additional testing (cardiopulmonary exercise test 
(CPET)) and thus the AMC did not fully comply with the 
Board's remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  As will be explained further below, the 
Board finds its remand instructions have been fully complied 
with by the AMC and a remand for further development is not 
warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Board notes initially that the veteran's claim for 
service connection for a respiratory disability has been 
considered as directly related to service, and as due to 
undiagnosed illness or other qualifying, chronic disability 
pursuant to 38 U.S.C. § 1117.  The Board will likewise 
consider both theories of entitlement.  

As noted above, the report of March 2007 VA examination 
reflects that the veteran was unwilling to undergo a PFT, a 
test necessary to consider his claim on appeal.  When 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination (which 
would include any necessary testing), and a claimant, without 
good cause, fails to report for such examination or 
reexamination, the veteran's claim shall be rated based on 
the evidence of record.  See 38 C.F.R. § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a).  

Here, in the report of March 2007 VA examination the VA 
examiner noted that he was unable to evaluate the degree of 
the veteran's respiratory dysfunction based on a previous PFT 
in 2005.  (At that time, the veteran's effort with respect to 
the PFT was reported as poor; thus, the PFT could not be 
interpreted.)  The examiner indicated that the veteran was 
unwilling to perform a repeat PFT because the veteran 
reportedly had had a very hard time performing the test in 
2005.  The examiner also noted that, "To evaluate whether 
[the veteran] truly has any exercise limitation due to 
undiagnosed lung disease, could consider performing 
cardiopulmonary exercise testing, which is not available at 
our institution [the VA Medical Center in St. Louis]."  

Here, the March 2007 examiner has indicated that findings 
from a PFT are necessary to assess the degree of the 
veteran's respiratory dysfunction, and presumably provide a 
basis for any requested medical opinion.  The Board does not 
find that the veteran has shown good cause for his 
unwillingness to undergo a PFT.  In this case, the veteran's 
explanation is only that he had a very hard time performing 
the test in 2005.  Nothing in the evidence of record supports 
any such unwillingness or refusal to undergo a PFT, or that 
the veteran is unable to undergo such a test or at least 
attempt to undergo such a test.  

The Board is aware that the veteran has not been scheduled 
for a CPET.  The Court has held that once VA's duty to 
provide a medical examination is triggered, this duty 
includes the requirement that VA provided reasonable tests 
and other examinations necessary to render a meaningful 
medical opinion.  See Daves v. Nicholson, 21 Vet. App. 46, 51 
(2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 
(1991); see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").  

The facts in the present case can be distinguished from Daves 
in that the VA examiner identified in Daves indicated that 
without an autopsy the cause of a veteran's death could not 
be speculated upon.  Daves, 21 Vet. App. at 49.  Such is not 
the case here with respect to a CPET.  The CPET was suggested 
by the VA examiner as a possible test but not identified as a 
necessary test.  Furthermore, it is not apparent that the 
veteran would have necessarily agreed to report for a CPET, 
in that the testing procedure for a CPET would appear to be 
more physically demanding and challenging than that for a 
PFT.  Nonetheless, the duty to assist was met when the 
veteran was offered the opportunity to undergo a PFT.  He was 
unwilling to undergo the test and has not shown good cause 
for doing so.  The duty to assist is not always a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If 
the March 2007 VA examination is inadequate, it is the fault 
of the veteran and not the fault of VA or the VA examiner.  

As the Board finds a lack of good cause for the veteran's 
unwillingness to undergo a PFT as part of his VA examination 
in March 2007, the veteran's claim on appeal is to be 
considered based on the evidence of record.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran's military occupational specialty (MOS) in 
service is noted as chemical operations specialist.  In his 
VA Form 9 (Appeal to Board of Veterans' Appeals), the veteran 
contended that his respiratory disability was due to gas 
agent exposure while he was stationed at Fort McClellan in 
Alabama and also due to service in the Persian Gulf.  A 
review of the veteran's service medical records reveals 
diagnoses/treatment for bronchitis, upper respiratory 
infection, and possible early pneumonia.  None of these 
conditions was noted to be chronic.  The veteran also 
reported a pre-service history of asthma.  There is no 
separation medical examination associated with the veteran's 
service medical records.  

Post-service medical evidence reflects a July 1997 
echocardiogram which revealed severe global left ventricular 
dysfunction of which hypo- or akinesis of the septum and left 
ventricle apex were noted.  There was also mild mitral and 
tricuspid insufficiency and localized akinesis of the 
inferoposterior wall and apex which was noted as consistent 
with a previous myocardial infarction.  

A report of August 1997 VA muscles examination reflects the 
veteran's report that he was a nerve agent instructor while 
stationed in the Persian Gulf.  He indicated that he always 
used masks and protective clothing during times of handling 
chemicals.  He added that after each use of such chemicals he 
felt bad physically; however, he was unable to further 
describe the feeling to the examiner.  The veteran otherwise 
denied any other exposure to smoke or infective agents, dust, 
drugs, or chemicals.  A report of August 1997 VA examination 
later that month reflects the veteran's complaints of fatigue 
as well as muscle and joint aches.  The diagnoses were 
employment-related insomnia, allergic rhinitis and cardiac 
dysfunction.  

A February 2000 report of computed tomography (CT) scan of 
the veteran's maxillocranial bones revealed findings 
suggestive of sinusitis.  An April 2000 treatment note 
related to a right ankle injury reflects a nursing 
assessment.  Pertaining to a review of the veteran's 
respiratory system, it was noted that the veteran had normal 
lung sounds/clear lungs, unlabored respirations, but 
shortness of breath.  A written notation indicated that the 
shortness of breath had been occurring for years, and the 
word "asthma" was also noted.  

A report of April 2005 VA examination reflects the veteran's 
complaints of shortness of breath for 10 years.  The examiner 
noted the veteran's history of childhood asthma as well as 
the veteran's abuse of tobacco products for many years.  On 
physical examination the veteran was noted to take "rapid 
shallow breaths" but also spoke in full sentences.  A chest 
X-ray of the veteran's lungs revealed no active 
cardiopulmonary disease.  The veteran's effort regarding 
pulmonary function testing was noted to be so poor that the 
test results could not be interpreted.  The examiner 
commented that he could find no objective evidence that the 
veteran had any lung disease.  At the same time, the examiner 
indicated that he could not give a physiological explanation 
for the veteran's shortness of breath.  

Likewise, the report of March 2007 VA examination reflects 
the examiner's impression of dyspnea on exertion from unclear 
etiology as well as minimal smoking history.  The examiner 
commented that all available testing had not revealed any 
pulmonary abnormality.  

Considering the evidence in light of the above-noted 
criteria, the Board finds that the claim for service 
connection for a respiratory disability, on a direct basis, 
must be denied.  

Here, notwithstanding the veteran's report that he currently 
suffers from shortness of breath, a review of the claims file 
reflects no objective evidence that the veteran has a 
respiratory disability.  Furthermore, neither the veteran nor 
his representative has either presented or alluded to any 
medical evidence establishing that the veteran does in fact 
have a respiratory disability.  Hence, an essential 
requirement for service connection is not met.

The Board is aware of the Court's holding that a current 
disability includes conditions present during claims 
processing which resolve before final adjudication.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, 
the RO has identified the veteran's claim for a respiratory 
disability as having been received in November 2000.  The 
veteran has been diagnosed with allergic rhinitis.  Rhinitis 
is rated for disabilities of the respiratory system under 
38 C.F.R. § 4.97 (2007).  The veteran's claim for service 
connection for allergic rhinitis was previously rated and 
denied by the RO.  The issue was also denied by the Board in 
June 2004.  In this case, the current issue on appeal for 
service connection for a respiratory disability does not 
include allergic rhinitis.  Additionally, as noted above, 
evidence submitted by the veteran notes a CT scan of his 
maxillocranial bones revealed findings "suggestive of 
sinusitis."  However, the medical evidence does not reflect 
an actual diagnosis of sinusitis.  Furthermore, evidence of 
record notes a history of asthma, but no diagnosis of the 
disability during the appeal period.  

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  See e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Mere pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.).  In the 
absence of proof of a current respiratory disability (other 
than allergic rhinitis), service connection for a respiratory 
disability as directly related to service, is not warranted.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran has also argued that his respiratory disability 
is associated with his service in the Persian Gulf and is due 
to an undiagnosed illness.  The veteran filed his claim for 
service connection for a respiratory disability as due to 
undiagnosed illness or other qualifying, chronic disability, 
pursuant to 38 U.S.C. § 1117, in September 2002.  

With regard to Persian Gulf War claims, under the relevant 
statute, 38 U.S.C. § 1117, the term qualifying chronic 
disability includes (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, during the course of the veteran's 
appeal, VA promulgated revised regulations to, in part, 
implement the relevant statute.  See also 38 C.F.R. § 
3.317(a)(2).  The veteran was provided these regulations in a 
May 2006 SSOC.  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  VA has extended the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established.  The period was extended from December 31, 
2006, to December 31, 2011.  See 71 Fed. Reg. 75,669-75,672 
(December 18, 2006) (as codified at 38 C.F.R. § 
3.317(a)(1)(i) (2007)).  Furthermore, the chronic disability 
must not be attributed to any known clinical disease by 
history, physical examination, or laboratory tests.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

The new law also codified the same list of signs and symptoms 
of an undiagnosed illness as had previously been included in 
38 C.F.R. § 3.317.  Signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include the following, but are not limited 
to: fatigue, unexplained rashes or other dermatological signs 
or symptoms, headache, muscle pain, joint pain, neurological 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the upper or lower respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss or menstrual disorders.  38 U.S.C.A. § 1117(g).

The Board also notes that VA has published notice that the 
Secretary, under the authority granted by the Persian Gulf 
War Veterans Act of 1998, has determined not to establish a 
presumption of service connection, based on exposure to 
insecticides or solvents during service in the Persian Gulf 
during the Persian Gulf War, for any of the diseases, 
illnesses, or health effects discussed in the February 18, 
2003, report of the National Academy of Sciences (NAS), 
titled "Gulf War and Health, Volume 2, Insecticides and 
Solvents."  Among the diseases discussed in the NAS report 
are aplastic anemia, adult leukemia, acute leukemia, allergic 
contact dermatitis, bladder cancer, kidney cancer, non-
Hodgkin's lymphoma, multiple myeloma, myelodyplastic 
syndromes, reactive airways dysfunction syndrome, hepatic 
steatosis, and chronic glumerulonephritis.  This 
determination does not in any way preclude VA from granting 
service connection on a direct basis for any disease, 
including those listed above, nor does it change any existing 
rights or procedures.  See 72 Fed. Reg. 48,734-48741 (August 
24, 2007).  

The Board is mindful that the veteran was not provided the 
version of 38 C.F.R. § 3.317 in effect prior to the change in 
the statute and regulation.  In the present case, the new 
regulation does not materially change the law as it applies 
to the veteran's undiagnosed illness claim.  Furthermore, the 
revised regulation is more favorable as compared to the 
regulation in effect prior to the change.  Therefore, the 
change in the regulation does not materially affect 
consideration of the veteran's claim.  

The Board finds that the veteran served in the Southwest Asia 
Theater of Operations.  The veteran's DD Form 214 reflects 
that he is the recipient of the Kuwait Liberation Medal and 
the Southwest Asia Service Medal.  A Persian Gulf veteran is 
defined as a veteran who served on active duty in the Armed 
Forces in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 
§ 1117(f); 38 C.F.R. § 3.317(d)(1).  

Notwithstanding the above determination, what this case turns 
on, however, is whether the record presents a sound medical 
basis for attributing the veteran's claimed shortness of 
breath as a manifestation of a qualifying chronic disability 
associated with his service in the Southwest Asia Theater of 
operations.  Following a review of the medical evidence of 
record in light of the above criteria, the Board finds that 
the record does not provide a basis for an award of service 
connection for shortness of breath on the basis of an 
undiagnosed illness.

As noted above, there are objective indications that the 
veteran does have shortness of breath.  While there are 
questions as to both the etiology and frequency of the 
veteran's shortness of breath, nevertheless, a grant of 
service connection for a disability as a manifestation of 
undiagnosed illness requires that the disorder be at least 10 
percent disabling in order to qualify for the applicable 
presumption.  

The veteran's shortness of breath has been evaluated under 38 
C.F.R. § 4.97, Diagnostic Codes 6502-6847 (2007).  However, 
the Board simply does not find that the symptom of shortness 
of breath, without more, would approximate a 10 percent 
rating under any of the available diagnostic codes under 
38 C.F.R. § 4.97.  Therefore, in light of the medical 
evidence of record and the fact that the veteran's shortness 
of breath does not warrant a 10 percent rating under the 
applicable rating criteria, the evidence precludes the 
granting of service connection under the undiagnosed illness 
presumption.  Hence, service connection for a claimed 
respiratory disability, based on symptoms of shortness of 
breath under the provisions of 38 U.S.C.A. § 1117, is 
precluded.

In addition to the medical evidence noted above, the Board 
has considered the veteran's written contentions with regard 
to his claim.  The Board emphasizes, however, that the claim 
turns on a medical matter.  As a layman, without the 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  

For all of these reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a respiratory disability, to 
include as due to an undiagnosed illness or other qualifying 
chronic disability, and the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  


ORDER

Entitlement to service connection for a respiratory 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


